Title: To Thomas Jefferson from Frederick Winslow Hatch, 3 February 1824
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear SirFeby 3rd 1824—I should have acknowledg’d the receipt of your Note covering the draft on Mr Peyton for tuition of your Grandsons for the Sess. ending 19th Decr 1824, but my occupations have not allow’d me a moments leisure. With this acknowledgment my thanks are due for your kind attention to my pressing necessity.Benjn & Lewis have commenc’d their course quite in earnest & are progressing happily in their Greek & Latin.—Very respecty & AffectyF W Hatch